LAMBERT, Justice,
dissenting.
I would reverse the decision of the Court of Appeals and reinstate the judgment of the circuit court. By its decision the majority has unnecessarily prolonged this case.
The evidence relating to movant’s entitlement to temporary total disability during the omitted sixteen-month period is not *273subject to legitimate dispute. The evidence shows that movant was indeed totally disabled during this period and the circuit court properly corrected the omission by directing the Board to find movant totally disabled.